Exhibit 10.1 ACQUISITION AGREEMENT This Acquisition Agreement (“Agreement”) made this 10th day of December, 2011 among E MED FUTURE, INC., a Nevada corporation (“EMed”), SIYAR HOLDING AG, a Swiss corporation (“Siyar”), PURE EARTH HOLDINGS LTD, a Cyprus corporation (“Pure”), TOTAL INVEST INTERNATIONAL BV, a Netherlands corporation (“Total”), WISTALS INVESTMENT GROUP AG, a Swiss corporation (“Wistals”), VELA HELEEN HOLDINFG GMBH, a Swiss corporation (“Vela”), A VAN BUUREN an individual resident in the Netherlands (“van Buuren”), and SEC ATTORNEYS, LLC a Connecticut limited liability company (“Sec Attorneys”) and, collectively with Siyar, Pure, Total, Wistals, Vela, and van Buuren, “Sellers”). RECITALS; ACEM HOLDING AG is a Swiss company (“the Company”) which owns all of the shares of ACEM MADENCIHLIK LTD a Turkish company that acquired from the Turkish state authorities a permit to mine in the county of Merkez, in the north of the village Azikan (Yazibasi) a surface of 490 hectors for the exploration of manganese ore, which according to EMCP AG who performed an expert assessment of the manganese deposit, copy of which is attached as Exhibit D, has a present deposit value of 94.8 million Euros or about $126.4 million U.S. Dollars. Sellers own and desire to sell all of the issued and outstanding shares of the Company, and EMed desires to purchase, all of the issued and outstanding shares of the Company (the “Shares”) from Sellers, for the consideration and on the terms set forth in this Agreement. NOW, THEREFORE, WITNESSETH, that for and in consideration of the premises and of the mutual promises and covenants hereinafter set forth, the parties hereto agree as follows: A.PURCHASE AND PAYMENT 1.Sale and Transfer of Shares. Subject to the terms of this Agreement, at Closing as those terms are hereinafter defined, Sellers will sell and transfer the Shares to EMed, and EMed will purchase the Shares from Sellers. Page 1 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty 2.Purchase Price. EMed will deliver at Closing post ten to one reverse split of existing shareholders a ninety five (95%) percent interest in EMed in the form of One Hundred Twenty Million (120,000,000) newly issued common shares of EMed shares in the name of the Sellers in accordance with the schedule in Exhibit A attached hereto and incorporated herein by reference (the "EMed Shares") whereby after closing EMed shall have a total of One Hundred Twenty Six Million (126,000,000) issued and outstanding shares.Share issued to Pure, Total, Wistals, and Vela shall be non-dilutive. B.ESCROW AGENT 1.Appointment of Escrow Agent. EMed, Company and Sellers do hereby appoint Jerry Gruenbaum Esq. the Escrow Agent to act in accordance with and subject to the terms of this Agreement and the Escrow Agent hereby accepts such appointment and agrees to act in accordance with and subject to the terms hereof (the “Escrow Appointment”). 2.Terms. This Escrow Appointment shall terminate upon Closing.Escrow Agent shall be relieved of all liability and responsibility hereunder, upon the completion of his services as stated herein pursuant to the terms hereof. 3.Duties of Escrow Agent. 3.1The Escrow Agent shall not be liable for any action taken or omitted by it, or any action suffered by it to be take nor omitted, in good faith and in the exercise of its own best judgment, and may rely conclusively and shall be protected in acting upon any order, notice, demand, certificate, opinion or advice of counsel (including counsel chosen by the Escrow Agent), statement, instrument, report or other paper or document (not only as to its due execution and the validity and effectiveness of its provisions, but also as to the truth and acceptability of any information therein contained) which is believed by the Escrow Agent to be genuine and to be signed or presented by the proper person or persons. The Escrow Agent shall not be bound by any notice or demand, or any waiver, modification, termination or rescission of this Escrow Agreement unless evidenced by a Page 2 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty writing delivered to the Escrow Agent signed by the proper party or parties and, if the duties or rights of the Escrow Agent are affected, unless it shall have given its prior written consent thereto. 3.2The Escrow Agent shall not be responsible for the sufficiency or accuracy, the form of, or the execution, validity, value or genuineness of, any document or property received, held or delivered by it hereunder, or of any signature or endorsement thereon, or for any lack of endorsement thereon, or for any description therein, nor shall the Escrow Agent be responsible or liable in any respect on account of the identity, authority or rights of the persons executing or delivering or purporting to execute or deliver any document or property paid or delivered by the Escrow Agent pursuant to the provisions hereof.In no event shall the Escrow Agent be liable with regard to the financial stability of any banking institution with which it deposits such funds. 3.3The Escrow Agent shall have the right to assume, in the absence of written notice to the contrary from the proper person or persons, that a fact or an event by reason of which an action would or might be taken by the Escrow Agent does not exist or has not occurred, without incurring liability for any action taken or omitted, in good faith and in the exercise of its own best judgment, in reliance upon such assumption. 3.4From time to time on and after the date hereof, EMed, Company and Sellers shall deliver or cause to be delivered to the Escrow Agent such further documents and instruments and shall do or cause to be done such further acts as the Escrow Agent shall reasonably request (it being understood that the Escrow Agent shall have no obligation to make any such request) to carry out more effectively the provisions and purposes of this Escrow Agreement, to evidence compliance herewith or to assure itself that it is protected in acting hereunder. C.REPRESENTATIONS AND WARRANTIES OF SELLERS AND COMPANY Sellers and Company hereby represent and warrant to EMed that, as of the date hereof, the following statements are true and correct, except as to statements in Sections C.2 and C.3 which are made only by Sellers who own the Shares with respect to which the statement is made. 1.Corporate Status. Company is (a) duly organized, validly existing and in good standing under the laws of Switzerland; (b) has full corporate power to own all of its properties and carry on its business as it is now being Page 3 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty conducted; and (c) is qualified to do business in each of the jurisdictions in which it operates and the character of the properties owned by Company or the nature of the business transacted by Company does not make qualification necessary in any other jurisdiction or jurisdictions. 2.Authority to Sell. Sellers have full right, power and authority to sell, transfer and deliver the Shares owned by such Seller to EMed in accordance with the terms of this Agreement, and otherwise to consummate and close the transaction provided for in this Agreement in the manner and upon the terms herein specified. 3.Ownership of Shares. All of the Shares of Company are owned by Siyar, Pure, Total, Wistals, Vela, van Buuren and Sec Attorneys.Sellers hold such Shares free and clear of all liens, claims, debts, encumbrances and assessments, and any and all restrictions as to sale, assignment or transferability thereof.Sellers have full right, power and authority to sell, transfer and deliver Shares owned by said Seller and the certificates therefor, sold hereunder, to EMed in accordance with the terms of this Agreement, and otherwise to consummate and close the transaction provided for in this Agreement in the manner and upon the terms herein specified. DREPRESENTATIONS AND WARRANTIES OF EMED EMed hereby warrants and represents to Sellers and Company that, as of the date hereof, the following statements are true and correct. 1.Corporate Status. EMed is a duly organized, validly existing and will be in good standing under the laws of the State of Nevada on the date of Closing.Copy of current status of EMed is attached as Exhibit B hereto and incorporated herein by reference. 2.Financial Statements. Prior to the date of Closing, EMed shall deliver to Company internal financial statements as of December 1, 2011, and said internal financial statements, including the related notes and explanatory notes, present fairly the financial position of EMed at the date thereof in conformity with generally accepted accounting principles. Page 4 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty 3.Assets and Liabilities. 3.1Assets At closing EMed shall have no assets. 3.2Liabilities At closing EMed shall have no liabilities other those owed to governmental agencies including the U.S. Internal Revenue Services a copy of which is listed in Exhibit C attached hereto. 4.Capital Structure. EMed (a) is authorized by its charter and applicable law to issue Fifty Million (50,000,000) Common Stock, $0.001 par value of which Forty Two Million Five Hundred Thirteen Thousand Four Hundred Fifteen (42,513,415) Common Stock $0.001 par value are issued and outstanding among approximately Nin Hundred Eighty Four (984) shareholders all of which such shares are fully paid and non-assessable; (b) does not have authorized, issued or outstanding any preferred shares, subscription, option, warrant, conversion or other rights to the issuance or receipt of shares of its capital stock except as set forth herein; (c) has all voting rights vested exclusively in the presently issued and outstanding capital stock; and (e) does not have any outstanding bonds, debentures or other similar evidences of indebtedness. 5.Litigation. 5.1Emed was subject to a lawsuit titled Complete Investment Management Ltd. v. E Med Future Inc. etal in the Courts of Common Pleas for Franklin County Ohio case No. 06 CV 01119.Said case has been settled on December 6, 2011 as part of this Acquisition Agreement for 1,000,000 newly issued shares post 10 to 1 reverse split and subject to this Acquisition Agreement closing.Copy of said Settlement Agreement is attached as Exhibit E and incorporated herein by reference. 5.2Emed was a subject to a lawsuit titled Ohio State Bureau Workers Compensation v. E Med Future, Inc. in the Courts of Common Pleas for Franklin County Ohio case No. 06 JG 027173.Said case is active and judgment was entered on August 30, 2006. Page 5 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty 5.3Emed was a subject to a lawsuit titled Ohio State Department of Taxation v. E Med Future, Inc. in the Courts of Common Pleas for Franklin County Ohio case No. 08 JG 011553.Said case is active and judgment was entered on March 28, 2008. 5.4Emed was a subject to a lawsuit titled Safe Medical Solutions LLC v. E Med Future, Inc., etal in the Courts of Common Pleas for Franklin County Ohio case No. 06 CV 009757.Said case was dismissed by Safe Medical on April 29, 2008 as part of a settlement agreement executed on January 20, 2008 a copy of which is attached as Exhibit F and incorporated herein by reference. 5.5EMed is not a party to any pending or to its knowledge threatened suit, action, proceeding, prosecution or litigation nor to the knowledge of EMed is there any threatened or pending governmental investigation involving EMed or any of its operations, including inquiries, citations or complaints by any federal, state or local administration or agency. 6.Truth of Representation. No representation by EMed made in this Agreement and no statement made in any certificate or schedule furnished in connection with the transaction herein contemplated contains or will contain any knowingly untrue statement of a material fact or knowingly omits or will omit to state any material fact reasonably necessary to make any such representation or any such statement not misleading to a prospective purchaser of the EMed Shares. E.CONDITIONS PRECEDENT TO CLOSING All obligations under this Agreement are subject to the fulfillment of each of the following conditions, in addition to the fulfillment of any and all other conditions set forth in this Agreement: 1.Reinstate EMed in the State of Nevada. Prior to the Closing Date, Escrow Agent on behalf of Company and EMed shall reinstate EMed in the State of Nevada including appoint a resident agent in the State of Nevada. 2.Appoint of new Transfer Agent. Prior to the Closing Date, Escrow Agent on behalf of Company and EMed shall appoint Standard Registrar & Transfer Company, Inc. of Draper, Utah as the new transfer agent of EMed. Page 6 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty 3.Amend the Articles of Incorporation of EMed. Prior to the Closing Date, Escrow Agent on behalf of Company and EMed shall amend its Articles of Incorporation by approving: 3.1Ten to One (10:1) reverse split of all existing Shareholders. 3.2Increase the authorized common shares from Fifty (50,000,000) million to Two Hundred (200,000,000) million. 3.3Change the name of EMed to Acem Holdings, Inc. 4.Spinoff of all existing businesses. EMed shall spinoff its subsidiary E Med Sub, Inc. a Nevada corporation and any and all other existing assets and operations of EMed prior to or immediately after closing. 5.Settle other existing debts. Prior to the Closing Date, Escrow Agent on behalf of Company and EMed shall negotiate and settle all other existing debts of EMed for newly issued shares of EMed whereby at closing no more than Six Million (6,000,000) common shares post ten to one reverse split are issued and outstanding to all shareholders other than Sellers. 6.Corporate Action. Prior to the Closing Date, the Shareholders and Board of Directors of the EMed shall have duly adopted resolutions to the same effect with respect to the aforesaid matters. 7.Directors and Executive Officers. At Closing, Donald Sullivan and Ron Alexander shall resign, and Frans van Rijn shall be elected to the Board of Directors and serve as its Chief Executive Officer and Richard Fokker shall be elected to the Board of Directors and serve as its Chief Financial Officer. F.CLOSING The closing under this Agreement (the "Closing") and all deliveries hereunder shall take place at the office of the SEC Attorneys, Two Corporate Drive, Suite 234, Shelton, CT 06484, on December 31, 2011 or such other date as shall be agreed upon by all the parties ("the Closing date"). Page 7 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty G.POST CLOSING PROVSIONS After Closing in accordance with Paragraph F above, Lexicon will do the following: 1.Audits. After closing EMed will engage an auditor to complete the audit of EMed for December 31, 2008, the reviews for March 31, 2009, June 30, 2009, and September 30, 2009, the audit for December 31, 2009, the reviews for March 31, 2010, June 30, 2010, and September 30, 2010, the audit for December 31, 2010, the reviews for March 31, 2011, June 30, 2011, and September 30, 2011, and the audit for December 31, 2011. 2.SEC Filings. After closing EMed will prepare and file the Form 8-K notifying the Sec of the completion of the acquisition and file upon the completion of the required financial statements by its auditors the Form 10-K for December 31, 2008, the Forms 10-Q for March 31, 2009, June 30, 2009, and September 30, 2009, the Form 10-K for December 31, 2009, the Form 10-Q for March 31, 2010, June 30, 2010, and September 30, 2010, the Form 10-K for December 31, 2010, the Form 10-Q for March 31, 2011, June 30, 2011, and September 30, 2011, and the Form 10-Q for December 31, 2011. 3.FINRA Filings. After closing EMed will obtain a new Symbol from FINRA, EMed shall file a Form 15c-211 to become trading on the OTC Bulletin Board. G.GENERAL PROVISIONS 1.Survival of Representations, Warranties and Covenants. Unless otherwise expressly provided herein, the representations, warranties, covenants, indemnities and other agreements herein contained shall be deemed to be continuing and shall survive the consummation of the transactions contemplated by this Agreement. 2.Diligence. The parties hereto agree that each shall with reasonable diligence proceed to take all action which may be reasonably required to consummate the transaction herein contemplated. Page 8 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty 3.Waivers. Each party hereto may: 3.1Extend the time for performance of any of the obligations of the other party; 3.2Waive in writing any inaccuracies in representations and warranties made to it contained in this Agreement or any schedule hereto or any certificate or certificates delivered by any of the other parties pursuant to this Agreement; and 3.3Waive in writing the failure of performance of any of the agreements, covenants, obligations or conditions of the other parties herein set forth, or alternatively terminate this Agreement for such failure. 4.Non-Waiver. The waiver by any party hereto of any breach, default, inaccuracy or failure by another party with respect to any provision in this Agreement or any schedule hereto shall not operate or be construed as a waiver of any other provision thereof or of any subsequent breach thereof. 5.Further Assurances. Each party hereto agrees to execute such further documents or instruments, requested by the other party, as may be reasonably necessary or desirable to effect the purposes of this Agreement and to carry out its provisions, at the expense of the party requesting the same. 6.Entire Agreement. This Agreement constitutes a complete statement of all the arrangements, understandings and agreements between the parties, and all prior memoranda and oral understandings with respect thereto are merged in this Agreement. There are no representations, warranties, covenants, conditions or other agreements among the parties except as herein specifically set forth, and none of the parties hereto shall rely on any statement by or on behalf of the other parties which is not contained in this Agreement. Page 9 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty 7.Governing Law. Irrespective of the place of execution or performance of this Agreement, it shall be governed by and construed in accordance with the laws of the State ofNevada applicable to contracts made and to be performed in the State of Nevada, and cannot be changed, modified, amended or terminated except in writing, signed by the parties hereto. 8.Benefit and Assignability. This Agreement shall bind and inure to the benefit of the parties hereto and their respective legal representatives, successors and assigns, provided, however, that this Agreement cannot be assigned by any party except by or with the written consent of the others.Nothing herein expressed or implied is intended or shall be construed to confer upon or to give any person, firm or corporation other than the parties hereto and their respective legal representatives, successors and assigns any rights or benefits under or by reason of this Agreement. 9.Approval of Counsel. The form of all legal proceedings and of all papers and documents used or delivered hereunder, shall be subject to the approval of counsels to EMed, ompany and Sellers. 10.Costs. Company shall bear the costs and expenses of the transaction. 11.Counterparts. This Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same Agreement. 12.Notices. Any notices and other communications under this Agreement shall be in writing and shall be considered given if delivered personally or mailed by certified mail to the party, for whom such notice is intended, at the address indicated below (or at such other address as such party may specify by notice to the other parties hereto). Page 10 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty Sellers: Siyar Holding AG Oberneuhofstrasse 6 6340 BAAR, Switzerland Officer: M.C. Fokker Pure Earth Holdings LTD Andrea Araouzou 38 4th floor, Flat/Office 401 1076, Nicosia Cyprus Officer: Monterey Exec. LTD Total invest international BV lange stammerdijk 31 1msterdam Netherlands Officer: J.M. Erkelens Wistals Investmens Group AG Oberneuhofstrasse 6 6340 BAAR Switzerland Officer: E.B.H.G. Meijers Vela Heleen Holding GMBH Oberneuhofstrasse 6 6340 BAAR Switzerland Officer: M.C. Fokker A van Buuren lange stammerdijk 31 1msterdam Netherlands Sec Attorney, LLC 2 Corporate Drive, Suite 234 Shelton, CT 06484 Member: Jerry Gruenbaum, Esq. EMed: E Med Future, Inc. 208 North Clay Street Millersburgh, Ohio 44654 Attn; Don Sullivan Page 11 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty 13.Headings. The headings in this Agreement are intended solely for convenience of reference and shall be given no effect in the construction or interpretation of this Agreement. 14.Further Action. Any further action required or permitted to be taken under this Agreement, including giving notices, executing documents, waiving conditions, and agreeing to amendments or modifications, may be taken on behalf of a party by its Board of Directors, its President or any other person designated by its Board of Directors, and when so taken shall be deemed the action of such party. IN WITNESS WHEREOF, the parties hereto have respectively executed this Agreement the day and year first above written. E MED E Med Future, Inc. By: /s/Donald Sullivan Donald Sullivan, Chief Executive Officer, Chief Financial Officer & Director SELLERS Siyar Holding AG By: /s/M.C. Fokker M.C. (Richard) Fokker, Managing Director Pure Earth Holdings LTD By: /s/Monterey Exec Monterey Exec. LTD Total invest international BV By: /s/J/M. Erkelens J.M. Erkelens Page 12 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty Wistals Investments Group AG By: /s/E.B.H.G. Meijers E.B.H.G. Meijers Vela Heleen Holding GMBH By: /s/M.C. Fokker M.C. (Richard) Fokker _/s/J.M. Erkelens A van Buuren Signed by J.M. Erkelens by power of Attorney Sec Attorneys, LLC By:_/s/Jerry Gruenbaum Jerry Gruenbaum, Esq. The Company ACEM Madencihlik LTD By:_/s/M.C. Fokker M. C. (Richard) Fokker, Managing Director ESCROW AGENT By:_/s/Jerry Gruenbaum Jerry Gruenbaum, Esquire Page 13 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty Exhibit A Schedule of Company shareholders Shareholder EMed Shares Siyar Holding AG Pure Earth Holdings LTD Total invest International BV Wistals Investments Group AG Vela Heleen Holding GMBH A van Buuren Sec Attorneys, LLC Total Page 14 0f 45 /s/DS /s/MCF /s/MCF /s/ME /s/JME /s/EBHGM /s/MCF /s/AB /s/JG EMed ACEM Siyar Pure Total Wistals Vella vBuuren Sec Atty Exhibit B E MED FUTURE, INC. Business Entity Information Status: Revoked File Date: 3/14/1990 Type: Domestic Corporation Entity Number: C2197-1990 Qualifying State:
